

115 HR 2645 IH: POISE Act
U.S. House of Representatives
2017-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2645IN THE HOUSE OF REPRESENTATIVESMay 24, 2017Mrs. Murphy of Florida (for herself, Ms. Sinema, Mr. Gallego, Mr. Hastings, Ms. Rosen, Mr. Ted Lieu of California, Mr. Johnson of Georgia, Mr. Soto, Ms. Velázquez, Mr. Cooper, Mr. Schneider, Mr. Schrader, Mr. Gonzalez of Texas, Mr. Crist, Mr. Lipinski, Mr. David Scott of Georgia, Mr. Costa, and Ms. Blunt Rochester) introduced the following bill; which was referred to the Permanent Select Committee on IntelligenceA BILLTo amend the National Security Act of 1947 to provide for congressional notification of disclosures
			 of top secret information to certain foreign countries, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Prevention and Oversight of Intelligence Sharing with Enemies Act or the POISE Act. 2.Congressional notification of disclosure of top secret information to certain foreign countries (a)In generalSubsection (a) of section 501 of the National Security Act of 1947 (50 U.S.C. 3091(a)) is amended—
 (1)by redesignating paragraph (2) as paragraph (3); and (2)by inserting after paragraph (1) the following new paragraph (2):
					
						(2)
 (A)The President shall furnish to the congressional intelligence committees any information or material concerning any disclosure of top secret information, including such information relating to sensitive intelligence sources and methods, to any government official, agent, or representative of a foreign country, which at the time of such disclosure—
 (i)is a state sponsor of terrorism; or (ii)is subject to economic sanctions.
 (B)Such information or material shall be furnished as soon as possible but in no event more than 48 hours after the disclosure is made..
 (b)DefinitionsSubsection (f) of such section is amended to read as follows:  (f)DefinitionsIn this section:
 (1)The term intelligence activities includes covert actions as defined in section 503(e) of this title, and includes financial intelligence activities.
 (2)The term top secret information has the meaning given such term in section 1.2(a)(1) of Executive Order No. 13526, as in effect on the date of the enactment of the POISE Act.
 (3)The term economic sanctions means any sanctions program administered by the Office of Foreign Assets Control of the Department of the Treasury relating to sanctions imposed—
 (A)pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) or any other provision of law; and
 (B)by reason of state-sponsored conduct or conduct by government officials. (4)The term state sponsor of terrorism means a country the government of which the Secretary of State has determined, for purposes of section 6(j) of the Export Administration Act of 1979 (50 U.S.C. 4605(j)) (as continued in effect pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.)), section 620A of the Foreign Assistance Act of 1961 (22 U.S.C. 2371), section 40 of the Arms Export Control Act (22 U.S.C. 2780), or any other provision of law, is a government that has repeatedly provided support for acts of international terrorism..
			